DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-26 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US PGPub US 2009/0060340 A1, hereby referred to as “Zhou”).

Consider Claims 1 and 14. 
Zhou teaches: 
1 A neural-network-based classification device, comprising: / 14 A neural-network-based classification method, comprising: (Zhou: [0022]-[0028], Figure 1, abstract, A method of automatically categorizing an input image comprises extracting texture features of the input image and generating a signature vector based on extracted texture features . The generated signature vector is processed using at least one classifier to classify the input image.)
1. a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium, the processor accessing and executing the plurality of modules, the plurality of modules comprising: (Zhou: [0026]-[0028], [0039], Figure 1, 0039] Turning now to FIG. 1, a categorization system for automatically categorizing images is shown and is generally identified by reference numeral 140. As can be seen, categorization system 140 comprises a pre-processor 142 and a signature vector generator 144. A series of categorization nodes arranged in a tree-like hierarchical structure 146 that are responsible for categorizing input images into classes and sub-classes, communicates with the signature vector generator 144. The top node 152 of the structure 146 receives the signature vector generated by the signature vector generator 144 for each received image and provides texture feature output to an underlying row of nodes 154 based on the classes to which the input image is categorized, [0040])
1. a neural network, generating one or more score vectors corresponding to one or more samples respectively; / 14. generating, by a neural network, one or more score vectors corresponding to one or more samples respectively; (Zhou: [0040], Figure 2 [0041] Each categorization node 152 and 154 comprises one N-class back-propagation neural network (BPNN) classifier 168, where N is the number of classes or sub-classes that is categorized by the node as shown in FIG. 2. As will be appreciated, although each categorization node in this embodiment comprises a BPNN classifier, each categorization node may employ a number of diverse classifiers, with each diverse classifier having a different area of strength. For example, K-mean-nearest-neighbor and binary perceptron linear classifiers may be used in conjunction with the BPNN classifier 168.)
1. a classifier, determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; / 14. determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; (Zhou: [0026], [0047]-[0048], Figure 4, [0047] Turning now to FIG. 4, a flowchart showing the steps performed by the signature vector generator 144 during texture feature extraction is illustrated. Following pre-processing at step 202 (FIG. 3), the input image is subjected to edge detection where edge pixels in the input image are identified based on one or more edge detection techniques (step 210). [0048] Once the edge image has been generated using the Canny edge detector, a threshold value for the edge image is determined (step 212). [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image.)
1. and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset. / 14. and selecting samples to be re-examined from the one or more samples according to the first subset. (Zhou: [0049] As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. [0052] FIG. 6 shows an example of a pixel array window of a generated black and white edge image following the application of the threshold value to the edge image at step 214 (FIG. 4).)

Consider Claims 5 and 18.
Zhou teaches: 
5. The neural-network-based classification device according to claim 1, wherein the first decision threshold is associated with at least one of an accuracy and a precision rate. / 18 The neural-network-based classification method according to claim 14, wherein the first decision threshold is associated with at least one of an accuracy and a precision rate. (Zhou: [0048]-[0052], [0049] At step 214, the calculated threshold value is applied to the edge image in order to generate a black and white (i.e., thresholded) edge image. The black and white edge image, which has only two levels, considerably reduces image processing and data storage overhead compared to a gray-scale edge image having 0-15 intensity levels. Once the black and white edge image is generated, at step 216 the black and white edge image is partitioned into 5x5 pixel array windows. As shown in FIG. 5, four sub-neighbors N1-N4 are selected, such that for the central pixel C of the pixel array window, a different pattern of neighboring pixels is chosen. By designating a neighborhood system having the four sub-neighbors N1-N4, processing of pixels in each pixel array window is reduced to a small subset of pixels adjacent the central pixel C. [0050] At step 218, a non-parametric Markov Random Field (MRF) texture analysis model is applied to the selected sub-neighbors Nl-N4 (FIG. 9) of each pixel array window within the generated black and white edge image. The number of dimensions used in the multi-dimensional histogram is equivalent to the number of sub-neighbors plus one, which is indicative of the statistical order of the model. In this embodiment, a four-dimensional histogram based on sub-neighbors N1-N4 is generated, whereby the statistical order of the model is five. There is, however, a practical limit to the selection of the order of the model, especially since the processing complexity increases exponentially with increased statistical order.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-8, 11-13, 15-17, 19-21, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou (US PGPub US 2009/0060340 A1, hereby referred to as “Zhou”), in view of Johansen et al. (US PGPub US 2018/0268287 A1), hereby referred to as “”. 

Consider Claims 2 and 15.
Zhou teaches: The neural network based classification device according to claim 1 and the neural network based classification method according to claim 14. 
Zhou does not teach: “a second decision threshold”
Johansen teaches: 
1 A neural-network-based classification device, comprising: / 14 A neural-network-based classification method, comprising: (Johansen: abstract, [0044]-[0045], Figure 1, [0044] FIG. 1 includes the system 100. The system 100 includes a machine learning system 110, a network(s) 120, a training database 142, a validation database 144, and a probability-based guider 132. In other implementations, the system 100 also includes a testing database with testing data that is used to test the machine learning system 110 during inference (production or testing).)
1. a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium, the processor accessing and executing the plurality of modules, the plurality of modules comprising: (Johansen: [0129], [0136], [0137])
1. a neural network, generating one or more score vectors corresponding to one or more samples respectively; / 14. generating, by a neural network, one or more score vectors corresponding to one or more samples respectively; (Johansen: [0055]-[0056], [0058] FIG. 2A is a flowchart 200A illustrating the processing of input sentences for sentiment classification task. The process starts at step 210 when a sentence is given as input to the BoW model 112. At step 212, the BoW model 112 evaluates the input sentence and produces a confidence score which specifies a likelihood of the sentence's sentiment being positive or negative. In one implementation, the value of the confidence score is a real value between zero and one and can be preset ( e.g., 0.5). In this implementation, a confidence score value of less than 0. 5 means that the input sentence belongs to a first sentiment class and a confidence score of greater that 0.5 means that the sentence belongs to a second sentiment class. A confidence score value closer to the 0.5, i.e., 0.49 or 0.51 means that the BoW model 112 is not very confident about the sentiment of the input sentence as being positive or negative) 
1. a classifier, determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; / 14. determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; (Johansen: [0059] In one implementation, the threshold is a single value. For example, for confidence score values between zero and one (as illustrated above), a threshold may be set at 0.4 for the first sentiment class and 0.6 for the second sentiment class. In such an implementation, if the confidence score generated by the BoW model 112 is below 0.4, the probability-based guider considers this as a confident classification of the sentence in the first sentiment class. Likewise, a confidence score above 0.6 shows that the BoW model 112 is confident in classifying the input sentence in the second sentiment class. It is understood that different values of the threshold can be selected based on user-preferences and requirements) 
1. and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset. / 14. and selecting samples to be re-examined from the one or more samples according to the first subset. (Johansen: [0060] Otherwise, if the confidence score is lower than the threshold based on comparison, then the sentence is given as input to the RNN model 114 at step 218. TI1e RNN model 114 then classifies the sentence's sentiment as positive or negative. The sentiment classification produced by the RNN model 114 is accepted at step 220. At step 222, the system checks if there are more input sentences for sentiment classification. If this is true, then the next sentence is given as input to BoW mode at 212 and the process is repeated. The process ends at step 224 when there are no further input sentences for sentiment classification.)
2. wherein the classifier further determines a second subset of the one or more samples according to the one or more score vectors and a second decision threshold, wherein the second subset is associated with a second class; and the computation module further selects the samples to be re-examined from the one or more samples according to the first subset and the second subset. / 15. further comprising: determining a second subset of the one or more samples according to the one or more score vectors and a second decision threshold, wherein the second subset is associated with a second class; and selecting the samples to be re-examined from the one or more samples according to the first subset and the second subset. (Johansen: [0060] The probability-based guider compares the confidence score produced by the BoW model 112 against the set threshold. If the confidence score is higher than the threshold based on comparison, then sentiment classification of the sentence by the BoW mode is accepted at step 216. Otherwise, if the confidence score is lower than the threshold based on comparison, then the sentence is given as input to the RNN model 114 at step 218. TI1e RNN model 114 then classifies the sentence's sentiment as positive or negative. The sentiment classification produced by the RNN model 114 is accepted at step 220. At step 222, the system checks if there are more input sentences for sentiment classification. If this is true, then the next sentence is given as input to BoW mode at 212 and the process is repeated. The process ends at step 224 when there are no further input sentences for sentiment classification. [0061]-[0062])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Johansen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 3 and 16.
The combination of Zhou and Johansen teaches: 
3. The neural-network-based classification device according to claim 2, wherein the first decision threshold is configured to make samples in the first subset satisfy a first requirement; and the second decision threshold is configured to make samples in the second subset satisfy a second requirement. / 16 The neural-network-based classification method according to claim 15, wherein the first decision threshold is configured to make samples in the first subset satisfy a first requirement; and 25 the second decision threshold is configured to make samples in the second subset satisfy a second requirement. (Johansen: [0059] In one implementation, the threshold is a single value. For example, for confidence score values between zero and one (as illustrated above), a threshold may be set at 0.4 for the first sentiment class and 0.6 for the second sentiment class. In such an implementation, if the confidence score generated by the BoW model 112 is below 0.4, the probability-based guider considers this as a confident classification of the sentence in the first sentiment class. Likewise, a confidence score above 0.6 shows that the BoW model 112 is confident in classifying the input sentence in the second sentiment class. It is understood that different values of the threshold can be selected based on user-preferences and requirements)

Consider Claims 4 and 17.
The combination of Zhou and Johansen teaches: 
4. The neural-network-based classification device according to claim 2, wherein the samples to be re-examined are included in a complement of a union of the first subset and the second subset in the one or more samples. / 17 The neural-network-based classification method according to claim 15, wherein the samples to be re-examined are included in a complement of a union of the first subset and the second subset in the one or more samples. (Johansen: [0059] In one implementation, the threshold is a single value. For example, for confidence score values between zero and one (as illustrated above), a threshold may be set at 0.4 for the first sentiment class and 0.6 for the second sentiment class. In such an implementation, if the confidence score generated by the BoW model 112 is below 0.4, the probability-based guider considers this as a confident classification of the sentence in the first sentiment class. Likewise, a confidence score above 0.6 shows that the BoW model 112 is confident in classifying the input sentence in the second sentiment class. It is understood that different values of the threshold can be selected based on user-preferences and requirements)

Consider Claims 6 and 19. 
Zhou teaches: The neural network based classification device according to claim 1 and the neural network based classification method according to claim 14. 
Zhou does not teach: “determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold”
Johansen teaches: 
1 A neural-network-based classification device, comprising: / 14 A neural-network-based classification method, comprising: (Johansen: abstract, [0044]-[0045], Figure 1, [0044] FIG. 1 includes the system 100. The system 100 includes a machine learning system 110, a network(s) 120, a training database 142, a validation database 144, and a probability-based guider 132. In other implementations, the system 100 also includes a testing database with testing data that is used to test the machine learning system 110 during inference (production or testing).)
1. a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium, the processor accessing and executing the plurality of modules, the plurality of modules comprising: (Johansen: [0129], [0136], [0137])
1. a neural network, generating one or more score vectors corresponding to one or more samples respectively; / 14. generating, by a neural network, one or more score vectors corresponding to one or more samples respectively; (Johansen: [0055]-[0056], [0058] FIG. 2A is a flowchart 200A illustrating the processing of input sentences for sentiment classification task. The process starts at step 210 when a sentence is given as input to the BoW model 112. At step 212, the BoW model 112 evaluates the input sentence and produces a confidence score which specifies a likelihood of the sentence's sentiment being positive or negative. In one implementation, the value of the confidence score is a real value between zero and one and can be preset ( e.g., 0.5). In this implementation, a confidence score value of less than 0. 5 means that the input sentence belongs to a first sentiment class and a confidence score of greater that 0.5 means that the sentence belongs to a second sentiment class. A confidence score value closer to the 0.5, i.e., 0.49 or 0.51 means that the BoW model 112 is not very confident about the sentiment of the input sentence as being positive or negative) 
1. a classifier, determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; / 14. determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; (Johansen: [0059] In one implementation, the threshold is a single value. For example, for confidence score values between zero and one (as illustrated above), a threshold may be set at 0.4 for the first sentiment class and 0.6 for the second sentiment class. In such an implementation, if the confidence score generated by the BoW model 112 is below 0.4, the probability-based guider considers this as a confident classification of the sentence in the first sentiment class. Likewise, a confidence score above 0.6 shows that the BoW model 112 is confident in classifying the input sentence in the second sentiment class. It is understood that different values of the threshold can be selected based on user-preferences and requirements) 
1. and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset. / 14. and selecting samples to be re-examined from the one or more samples according to the first subset. (Johansen: [0060] Otherwise, if the confidence score is lower than the threshold based on comparison, then the sentence is given as input to the RNN model 114 at step 218. TI1e RNN model 114 then classifies the sentence's sentiment as positive or negative. The sentiment classification produced by the RNN model 114 is accepted at step 220. At step 222, the system checks if there are more input sentences for sentiment classification. If this is true, then the next sentence is given as input to BoW mode at 212 and the process is repeated. The process ends at step 224 when there are no further input sentences for sentiment classification.)
6. The neural-network-based classification device according to claim 1, wherein the classifier is configured to execute: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and determining the first subset from the third subset according to the one or more score vectors and the first decision threshold. / 19 The neural-network-based classification method according to claim 14, wherein the step of determining the first subset of the one or more samples according to the one or more score vectors and the first decision threshold comprises: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and determining the first subset from the third subset according to the one or more score vectors and the first decision threshold. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400). [0063] If the value of the classification probability "α" is less than the value of the threshold "1:" (step 242), the input sentence 230 is sent to the long short-term memory (LSTM) model 244 for sentiment classification task. The LSTM 244 then generates a sentiment classification of the sentence which is accepted at step 246. [0064] FIG. 3 illustrates innards 300 of the BoW model, classifying sentences as positive or negative.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Johansen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 7 and 20. 
The combination of Zhou and Johansen teaches: 
7. The neural-network-based classification device according to claim 6, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. / 20 The neural-network-based classification method according to claim 19, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400).)

Consider Claims 8 and 21. 
The combination of Zhou and Johansen teaches: 
8. The neural-network-based classification device according to claim 6, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. / 21 The neural-network-based classification method according to claim 19, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400).)

Consider Claims 10 and 23. 
Zhou teaches: The neural network based classification device according to claim 1 and the neural network based classification method according to claim 14. 
Zhou does not teach: “determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold”
Johansen teaches: 
1 A neural-network-based classification device, comprising: / 14 A neural-network-based classification method, comprising: (Johansen: abstract, [0044]-[0045], Figure 1, [0044] FIG. 1 includes the system 100. The system 100 includes a machine learning system 110, a network(s) 120, a training database 142, a validation database 144, and a probability-based guider 132. In other implementations, the system 100 also includes a testing database with testing data that is used to test the machine learning system 110 during inference (production or testing).)
1. a storage medium, storing a plurality of modules; and a processor, coupled to the storage medium, the processor accessing and executing the plurality of modules, the plurality of modules comprising: (Johansen: [0129], [0136], [0137])
1. a neural network, generating one or more score vectors corresponding to one or more samples respectively; / 14. generating, by a neural network, one or more score vectors corresponding to one or more samples respectively; (Johansen: [0055]-[0056], [0058] FIG. 2A is a flowchart 200A illustrating the processing of input sentences for sentiment classification task. The process starts at step 210 when a sentence is given as input to the BoW model 112. At step 212, the BoW model 112 evaluates the input sentence and produces a confidence score which specifies a likelihood of the sentence's sentiment being positive or negative. In one implementation, the value of the confidence score is a real value between zero and one and can be preset ( e.g., 0.5). In this implementation, a confidence score value of less than 0. 5 means that the input sentence belongs to a first sentiment class and a confidence score of greater that 0.5 means that the sentence belongs to a second sentiment class. A confidence score value closer to the 0.5, i.e., 0.49 or 0.51 means that the BoW model 112 is not very confident about the sentiment of the input sentence as being positive or negative) 
1. a classifier, determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; / 14. determining a first subset of the one or more samples according to the one or more score vectors and a first decision threshold, wherein the first subset is associated with a first class; (Johansen: [0059] In one implementation, the threshold is a single value. For example, for confidence score values between zero and one (as illustrated above), a threshold may be set at 0.4 for the first sentiment class and 0.6 for the second sentiment class. In such an implementation, if the confidence score generated by the BoW model 112 is below 0.4, the probability-based guider considers this as a confident classification of the sentence in the first sentiment class. Likewise, a confidence score above 0.6 shows that the BoW model 112 is confident in classifying the input sentence in the second sentiment class. It is understood that different values of the threshold can be selected based on user-preferences and requirements) 
1. and a computation module, selecting samples to be re-examined from the one or more samples according to the first subset. / 14. and selecting samples to be re-examined from the one or more samples according to the first subset. (Johansen: [0060] Otherwise, if the confidence score is lower than the threshold based on comparison, then the sentence is given as input to the RNN model 114 at step 218. TI1e RNN model 114 then classifies the sentence's sentiment as positive or negative. The sentiment classification produced by the RNN model 114 is accepted at step 220. At step 222, the system checks if there are more input sentences for sentiment classification. If this is true, then the next sentence is given as input to BoW mode at 212 and the process is repeated. The process ends at step 224 when there are no further input sentences for sentiment classification.)
10. The neural-network-based classification device according to claim 1, wherein the classifier further determines a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and the computation module further selects the samples to be re-examined from the one or more samples according to the first subset and the third subset. / 23 The neural-network-based classification method according to claim 14, further comprising: determining a third subset of the one or more samples according to the one or more score vectors and a third decision threshold, wherein the third subset is associated with the first class; and selecting the samples to be re-examined from the one or more samples according to the first subset and the third subset. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400). [0063] If the value of the classification probability "α" is less than the value of the threshold "1:" (step 242), the input sentence 230 is sent to the long short-term memory (LSTM) model 244 for sentiment classification task. The LSTM 244 then generates a sentiment classification of the sentence which is accepted at step 246. [0064] FIG. 3 illustrates innards 300 of the BoW model, classifying sentences as positive or negative.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the classification of feature data using a thresholding operation of feature vectors with Zhou to use the improved probability-based guider to further improve the overall classifier and use it to identify multiple classes of features of interest. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Zhou in order to improve the overall classification to identify multiple classes of different features of interest. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Zhou for image processing and analysis, while the teaching of Johansen continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of applying a probability based guider for thresholding and classifying multiple features of interest in data analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 11 and 24. 
The combination of Zhou and Johansen teaches: 
11. The neural-network-based classification device according to claim 10, wherein 25 the third decision threshold is configured to make samples in the third subset satisfy a third requirement. / 24 The neural-network-based classification method according to claim 23, wherein the third decision threshold is configured to make samples in the third subset satisfy a third requirement. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400). [0063] If the value of the classification probability "α" is less than the value of the threshold "1:" (step 242), the input sentence 230 is sent to the long short-term memory (LSTM) model 244 for sentiment classification task. The LSTM 244 then generates a sentiment classification of the sentence which is accepted at step 246. [0064] FIG. 3 illustrates innards 300 of the BoW model, classifying sentences as positive or negative.)

Consider Claims 12 and 25. 
The combination of Zhou and Johansen teaches: 
12. The neural-network-based classification device according to claim 10, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. / 25 The neural-network-based classification method according to claim 23, wherein the samples to be re-examined are included in a complement of the first subset in the third subset. (Johansen: [0061]-[0064], [0061] FIG. 2B is a process flow 200B illustrating a sentence sentiment classification task. The sentiment classification task can comprise classifying a sentence as having a positive or negative sentiment. In other implementations, the sentiment classification task can comprise classifying the sentence as having a very positive, somewhat positive, neutral, very negative, or somewhat negative sentiment. [0062] A sentence 230 is given as input to a neural network-based first natural language processing (NLP) model such as the BoW model 112. The BoW model 112 generates a bag of word sentiment classification probability "α" (read as alpha) at step 236. The probability-based guider 132 compares the value of " α " with the set threshold value "τ" (read as tau) to determine whether the input sentence requires supplemental evaluation by a neural network-based second NLP model such as LSTM 244, which is more accurate and computationally more expensive than the first NLP model. If the value of "α" is greater than the value of the threshold "τ" ( step 238), sentiment classification of the input sentence 230 by BoW model 112 is accepted (step 400). [0063] If the value of the classification probability "α" is less than the value of the threshold "1:" (step 242), the input sentence 230 is sent to the long short-term memory (LSTM) model 244 for sentiment classification task. The LSTM 244 then generates a sentiment classification of the sentence which is accepted at step 246. [0064] FIG. 3 illustrates innards 300 of the BoW model, classifying sentences as positive or negative.)

Allowable Subject Matter
Claims 9-10 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 and 22-23 are not rejected because the prior art fails to teach the device of Claims 9-10 and the method of Claims 22-23, which specifically comprises the following features in combination with other recited limitations: 
-; 9. The neural-network-based classification device according to claim 6, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.
-; 22 The neural-network-based classification method according to claim 19, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.
-; 13. The neural-network-based classification device according to claim 10, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate. 
-; 26 The neural-network-based classification method according to claim 23, wherein the third decision threshold is associated with at least one of a recall rate and a miss rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



2662
/Tahmina Ansari/

May 31, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662